      Case 3:20-cv-00740 Document 31 Filed 02/02/21 Page 1 of 1 PageID #: 231
 (06/2017)




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF WEST VIRGINIA
                                    AT HUNTINGTON
                                        SELECT ONE:



Christopher Fain, et al.                              DISCLOSURE OF CORPORATE AFFILIATIONS
                                                      AND FINANCIAL INTEREST
 v.

                                                      CASE NUMBER 3:20-cv-00740
William Crouch, et al.



                                     Defendant
         Pursuant to F R Civ P 7.1, _________________________________________________,
                                             (type of party)
       The Health Plan of West Virginia, Inc.
who is ________________________________________, makes the following disclosure:
                    (name of party)



 1.      Is the party a non-governmental corporate party?

                !    YES                       !     NO
 2.      If the answer to Number 1 is “yes,” list below any parent corporation or state that there is
         no such corporation:

         None

 3.      If the answer to Number 1 is “yes,” list below any publicly-held corporation that owns
         10% or more of the party’s stock or state that there is no such corporation:

             None

         The undersigned party understand that under F R Civ P 7.1, it will promptly file a
         supplemental statement upon any change in the information that this statement requires.




 Date:        02/02/2012                         /s/ Stuart A. McMillan (WVSB #6352)
                                                               Signature of Counsel for Party
